Per Curiam.
Certiorari to review a decision of the Workmen’s Compensation Commission which denied employee’s claim that her neurotic condition was a previous disability which combined with her work-related injury to produce permanent and total disability.
The commission’s decision in this particular case that employee’s neurotic condition did not combine with her work-related injury to *534cause permanent and total disability is supported by substantial evidence in view of the entire record as submitted. We affirm the commission’s decision. Our affirmance of this issue is determinative of all other contentions raised by appellant.
Affirmed.